Case 3:19-md-02913-WHO Document 103-2 Filed 10/16/19 Page 1 of 3




         Exhibit B
      Case 3:19-md-02913-WHO Document 103-2 Filed 10/16/19 Page 2 of 3




1.    Federal Home Loan Bank of Boston v. Ally Financial, Inc., et al., No. 11–10952 GAO
(D. Mass.)

 The Honorable George A. O’Toole
 John Joseph Moakley U.S. Courthouse
 1 Courthouse Way, Suite 2300
 Courtroom 9, 3rd Floor
 Boston, MA 02210
 Phone No: 1-617-748-9182

2.     Federal Home Loan Bank of Chicago v. Banc of America Securities LLC, No. LC091499
(Super. Court of Los Angeles Cty.);

 The Honorable Lee Smalley Edmon (currently Presiding Justice of the California Court of
 Appeal, Second District)
 Ronald Reagan State Building
 300 S. Spring Street
 2nd Floor, North Tower
 Los Angeles, CA 90013
 Phone No: 1-213-830-7000

3.     Federal Home Loan Bank of Chicago v. Banc of America Funding Corp., No. 10 CH
45033 (Circuit Ct. Cook Cty., Ill.);

 Judge Anna M. Loftus, Calendar 15
 Chancery Division-General Chancery Section
 50 West Washington Street
 Courtroom 2410
 Richard J. Daley Center
 Chicago, Illinois 60602
 Phone No: 1-312-603-6025

4.    Federal Home Loan Bank of Indianapolis v. Banc of America Mortgage Securities, Inc.,
No. 49D05 10 10 PL 045071 (Super. Court Marion Cty., Ind.);

 The Honorable Thomas Busch (ret.)

5.    Federal Home Loan Bank of Chicago v. Banc of America Securities LLC, No. 10-2-
36526-5 SEA (King Cty. Super. Ct.).

 The Honorable Catherine Shaffer
 King County Superior Court
 516 Third Avenue, Room W-829
 Seattle, WA 98104
 Phone No: 1-206-477-1391
        Case 3:19-md-02913-WHO Document 103-2 Filed 10/16/19 Page 3 of 3



6.      In Re: Volkswagen “Clean Diesel” Marketing, Sales Practices, And Products Liability
Litigation, MDL No. 2672 (N.D. Cal.)

  The Honorable Charles R. Breyer
  San Francisco Courthouse
  Courtroom 6 - 17th Floor
  450 Golden Gate Avenue
  San Francisco, CA 94102
  Phone No: 1-415-522-2062

7.       In Re National Prescription Opiate Litigation, MDL No. 2804 (N.D. Ohio)

  The Honorable Dan Aaron Polster
  Carl B. Stokes United States Court House
  801 West Superior Avenue, Courtroom 18B
  Cleveland, Ohio 44113-1837
  Phone No: 1-216-357-7190

4851-2126-4042, v. 3
